      Case 19-22153   Doc 34    Filed 07/12/19 Entered 07/12/19 08:56:05     Desc Main
                             UNITEDDocument   Page 1 ofCOURT
                                     STATES BANKRUPTCY  1
                             WESTERN DISTRICT OF TENNESSEE

In re:                                                          Chapter 13
MARQUITA LAFAYE BRADSHAW
Debtor(s)                                                       Case No. 19-22153-L


                                   NOTICE OF HEARING

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 for Failure To Pay
having been filed by Sylvia Ford Brown on July 11, 2019.

      NOTICE IS HEREBY GIVEN THAT:

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 Case for Failure To Pay
shall be held on 8/8/2019, at 9:00 am in the United States Bankruptcy Court, 200
Jefferson Avenue, Room 600, Memphis, Tennessee, 38103.

      Debtors should contact their attorney to see if their attendance is necessary .
This hearing may be continued or adjourned from time to time by oral announcement
(at the hearing) of the continued or adjourned date and time, without further
written notice.

                                                       /S/ Sylvia Ford Brown
                                                       CHAPTER 13 TRUSTEE

                                    MOTION TO DISMISS
                           CHAPTER 13 CASE FOR Failure To Pay

      Comes now your Standing 13 Trustee who would show unto the Court the following
for which relief is sought:

      That the debtor failed to make payments as ordered by the Court.

      PREMISES CONSIDERED, your Trustee prays:
      1. That the matter be set for hearing.
      2. That the case be dismissed.
      3. That the Trustee be granted such other and further relief to which he or
she may be entitled.

                                                       /S/ Sylvia Ford Brown
                                                       CHAPTER 13 TRUSTEE
                                                       200 Jefferson Avenue, Ste. 1113
CC:   Sylvia Ford Brown                                Memphis, TN 38103

      MARQUITA LAFAYE BRADSHAW
      4371 FIZER COVE
      MEMPHIS, TN 38117

      JIMMY MCELROY ATTY
